             Case 2:20-cv-01841-RSM Document 49 Filed 01/13/21 Page 1 of 3




 1                                                       HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   SCOTT'S TRUCKING, LLC,
                                                        No. 2:20-cv-01841-RSM
10                                  Plaintiff,
                                                        ORDER GRANTING DEFENDANT
11          v.                                          NAVISTAR, INC. LEAVE TO FILE A
                                                        RENEWED MOTION TO DISMISS,
12   NAVISTAR, INC.,                                    AND STAYING INITIAL CASE
                                                        DEADLINES PENDING THE COURT’S
13                                  Defendant.          RULING ON THAT MOTION

14

15
                                                 ORDER
16
            This Court has considered the parties’ Stipulated Motion for an Order (1) Granting
17
     Defendant Navistar, Inc. Leave to File a Renewed Motion to Dismiss and (2) Staying Initial
18
     Case Deadlines Pending the Court’s Ruling on that Motion. Finding good cause therefore, the
19
     Court ORDERS that Defendant Navistar is hereby granted leave to file a renewed Rule 12(b)
20
     motion to dismiss directed to the issues that were deferred for ruling by this Court by the United
21
     States District Court for the Northern District of Texas in its December 21, 2020 Order, Dkt.
22
     35. Navistar’s renewed motion shall be filed within fourteen (14) days of the date of this Order.
23

24

25
                                                                                   CORR CRONIN LLP
      ORDER GRANTING STIPULATED MOTION FOR                                    1001 Fourth Avenue, Suite 3900
      LEAVE TO BRING A RENEWED MOTION TO                                      Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
      DISMISS AND STAYING INITIAL CASE                                               Fax (206) 625-0900
      DEADLINES– Page 1
             Case 2:20-cv-01841-RSM Document 49 Filed 01/13/21 Page 2 of 3




 1
            The Court further orders that the initial case deadlines set forth at page 1 of its January
 2
     6, 2021 Order Regarding Initial Disclosures, Joint Status Report, and Early Settlement, Dkt. 40,
 3
     are hereby stayed pending the Court’s ruling on Navistar’s renewed motion to dismiss. If any
 4
     portion of this case survives the Court’s ruling on that motion, the Court will issue an order re-
 5
     setting those deadlines.
 6
            IT IS SO ORDERED.
 7
            DATED this 13th day of January, 2021.
 8

 9

10

11
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12

13

14
     Presented by:
15

16   MILLER WEISBROD LLP

17
     s/ Warren M. Armstrong
18   Clay Miller (pro hac vice pending)
     Warren M. Armstrong (pro hac vice pending)
19   12750 Merit Drive, Suite 1100
20   P.O. Box 821329 (75382)
     Dallas, TX 75251
21   Phone: (214) 987-0005
     cmiller@millerweisbrod.com
22   warmstrong@millerweisbrod.com
23   Attorneys for Plaintiff
24

25
                                                                                   CORR CRONIN LLP
      ORDER GRANTING STIPULATED MOTION FOR                                    1001 Fourth Avenue, Suite 3900
      LEAVE TO BRING A RENEWED MOTION TO                                      Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
      DISMISS AND STAYING INITIAL CASE                                               Fax (206) 625-0900
      DEADLINES– Page 2
            Case 2:20-cv-01841-RSM Document 49 Filed 01/13/21 Page 3 of 3




 1

 2   CORR CRONIN LLP
 3

 4
     s/ Kevin C. Baumgardner
 5   Kevin C. Baumgardner, WSBA No. 14263
     Lucio E. Maldonado, WSBA No. 54279
 6   1001 4th Avenue, Suite 3900
     Seattle, WA 98101
 7   Phone: (206) 625-8600
 8   kbaumgardner@corrcronin.com
     lmaldonado@corrcronin.com
 9

10   HARTLINE BARGER, LLP

11   Brian Joseph Sawyer (admitted pro hac vice)
     Clayton J. Callen (admitted pro hac vice)
12   Jeff S. Patterson (admitted pro hac vice)
13   8750 N. Central Expressway
     Suite 1600
14   Dallas, TX 75231
     214-346-3738
15   bsawyer@hartlinebarger.com
     ccallen@hartlinebarger.com
16   jpatterson@hartlinebarger.com
17

18

19

20

21

22

23

24

25
                                                                 CORR CRONIN LLP
     ORDER GRANTING STIPULATED MOTION FOR                   1001 Fourth Avenue, Suite 3900
     LEAVE TO BRING A RENEWED MOTION TO                     Seattle, Washington 98154-1051
                                                                   Tel (206) 625-8600
     DISMISS AND STAYING INITIAL CASE                              Fax (206) 625-0900
     DEADLINES– Page 3
